Exhibit 10.01
[Symantec Letterhead]

     
John W. Thompson
20330 Stevens Creek Boulevard
Cupertino, CA 95014
  April 6, 2009

Dear John,
This offer and agreement supersedes and replaces your Employment Agreement dated
April 11, 1999, any amendments thereto and any other prior verbal or written
agreements between you and Symantec Corporation (“Symantec”) relating to the
subject matter hereof, except as explicitly provided below.
Effective April 4, 2009, your job title will be Chairman of the Board. You will
continue reporting to the Board of Directors of Symantec and will perform such
duties as are applicable to the position of Chairman of the Board of Directors
and devote such time to Symantec as is necessary to perform those duties. Your
annual base salary will be $500,000, payable on regular pay dates of Symantec
and subject to applicable employment and income tax withholding.
In addition, you will be eligible to participate in the following employee
benefit plans: Symantec’s medical, dental and vision insurance programs; Life
Insurance, Accidental Death & Dismemberment Insurance; Long Term Disability
Insurance; 401(k) Plan; Symantec Corporation Deferred Compensation Plan; and
Paid Time Off and work/life benefits programs subject to the terms and
conditions of those plans or programs, as amended from time to time. You will
continue to be eligible to participate in the FY09 Long Term Incentive Plan
subject to its terms and conditions. You will continue to be eligible to
participate in the executive long-term disability policy in addition to the
Symantec group LTD plan. You will also continue to be eligible to participate in
the Term Individual Life Insurance Policy until it expires in August 2009. You
will also be eligible for severance benefits as set forth in the Symantec
Corporation Severance Plan (the “Severance Plan”) applicable to employees at the
Vice President level or above. Under the terms of the Severance Plan, eligible
employees at such level who have been employed for over a year shall receive
severance payments equal to ten weeks of base pay plus the amount calculated by
multiplying two weeks of base pay times the number of years of such employee’s
employment by Symantec after the first year of employment, prorated through the
termination date.
Symantec will also reimburse up to $10,000 of the fees associated with your
individual financial planning strategy and income tax preparation in relation to
the 2009 tax year. You may select any certified financial planner and/or tax
preparation of your choice. Fees should be submitted as part of the standard
Oracle expense reporting process by January 30, 2010, which amounts will be
reimbursed no later than 2 1/2 months after the end of the year.
This letter does not constitute a contract of employment for any specific period
of time but will create an “employment at will” relationship. This means that
the employment relationship may be terminated by either party for any reason at
any time. Any statements or representation to the contrary (and, indeed any
statements contradicting any provisions of this letter) should be regarded by
you as ineffective. Participation in any of Symantec’s benefit programs is not
to be regarded as assurance of continued employment for any particular period of
time.
Please confirm your acceptance of this offer by signing this letter in the space
indicated and returning the signed letter to Rebecca Ranninger.
Sincerely,

                /s/ Rebecca Ranninger       Rebecca Ranninger      Executive
Vice President, Chief HR Officer       

I accept the offer of employment stated in this letter.

                /s/ John W. Thompson     04/06/2009 Signature     Date        

